 



Exhibit 10.06

Appendix A



--------------------------------------------------------------------------------

GUILFORD PHARMACEUTICALS INC.

2002 STOCK AWARD AND INCENTIVE PLAN

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

1.
  PURPOSE     1  
2.
  DEFINITIONS     1  
3.
  ADMINISTRATION OF THE PLAN     4       3.1. Board     4       3.2. Committee  
  4       3.3. Terms of Awards     5       3.4. Deferral Arrangement     6      
3.5. No Liability     6  
4.
  STOCK SUBJECT TO THE PLAN     6       4.1. Overall Number of Shares Available
for Delivery     6       4.2. Shares Available for Future Grants     6  
5.
  EFFECTIVE DATE, DURATION AND AMENDMENTS     7       5.1. Effective Date     7
      5.2. Term     7       5.3. Amendment and Termination of the Plan     7  
6.
  AWARD ELIGIBILITY AND LIMITATIONS     7       6.1. Company or Subsidiary
Employees; Service Providers; Other Persons     7       6.2. Successive Awards  
  7       6.3. Limitation on Shares of Stock Subject to Awards and Cash Awards  
  8       6.4. Limitations on Incentive Stock Options     8      
6.5. Stand-Alone, Additional, Tandem, and Substitute Awards     8  
7.
  AWARD AGREEMENT     9  
8.
  TERMS AND CONDITIONS OF OPTIONS     9       8.1. Option Price     9      
8.2. Vesting     9       8.3. Term     9       8.4. Termination of Service     9
      8.5. Limitations on Exercise of Option     10       8.6. Method of
Exercise     10       8.7. Rights of Holders of Options     10      
8.8. Delivery of Stock Certificates     10       8.9. Reload Options     10  
9.
  TRANSFERABILITY OF OPTIONS     11       9.1. Transferability of Options     11
      9.2. Family Transfers     11  
10.
  STOCK APPRECIATION RIGHTS     11       10.1. Right to Payment     11      
10.2. Other Terms     11  

i



--------------------------------------------------------------------------------



 

                Page

--------------------------------------------------------------------------------

11.
  BONUS STOCK, RESTRICTED STOCK AND STOCK UNITS     12       11.1.  Bonus Stock
and Awards in Lieu of Obligations     12       11.2. Grant of Restricted Stock
or Stock Units     12       11.3. Restrictions     12       11.4. Restricted
Stock Certificates     12       11.5. Rights of Holders of Restricted Stock    
12       11.6. Rights of Holders of Stock Units     13         11.6.1. Voting
and Dividend Rights     13         11.6.2. Creditor’s Rights     13      
11.7. Termination of Service     13       11.8. Purchase of Restricted Stock    
13       11.9. Delivery of Stock     13  
12.
  FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK     14       12.1. General
Rule     14       12.2. Surrender of Stock     14       12.3. Cashless Exercise
    14       12.4. Promissory Note     14       12.5. Other Forms of Payment    
14  
13.
  DIVIDEND EQUIVALENT RIGHTS     14       13.1. Dividend Equivalent Rights    
14       13.2. Termination of Service     15  
14.
  PERFORMANCE AND ANNUAL INCENTIVE AWARDS     15       14.1. Performance
Conditions     15       14.2.  Performance or Annual Incentive Awards Granted to
Designated Covered Employees     15         14.2.1. Performance Goals Generally
    15         14.2.2. Business Criteria     16         14.2.3. Timing For
Establishing Performance Goals     16         14.2.4. Performance or Annual
Incentive Award Pool     16         14.2.5. Settlement of Performance or Annual
Incentive Awards; Other Terms     16       14.3. Written Determinations     16  
    14.4. Status of Section 14.2 Awards Under Code Section 162(m)     17  
15.
  PARACHUTE LIMITATIONS     17  
16.
  REQUIREMENTS OF LAW     18       16.1. General     18       16.2. Rule 16b-3.
    18  
17.
  EFFECT OF CHANGES IN CAPITALIZATION     19       17.1. Changes in Stock     19
      17.2.  Reorganization in Which the Company Is the Surviving Entity Which
does not Constitute a Corporate Transaction     19       17.3. Corporate
Transaction     20       17.4. Adjustments     20       17.5. No Limitations on
Company     21  

ii



--------------------------------------------------------------------------------



 

              Page

--------------------------------------------------------------------------------

18.
  ADDITIONAL AWARD FORFEITURE PROVISIONS             18.1 Forfeiture of Options
and Other Awards and Gains Realized Upon Prior Option Exercises or Award
Settlements     21       18.2 Events Triggering Forfeiture     21      
18.3 Agreement Does Not Prohibit Competition or Other Grantee Activities     22
      18.4 Board Discretion     23  
19.
  GENERAL PROVISIONS     23       19.1. Disclaimer of Rights     23      
19.2. Nonexclusivity of the Plan     23       19.3. Withholding Taxes     23    
  19.4. Captions     24       19.5. Other Provisions     24       19.6. Number
And Gender     24       19.7. Severability     24       19.8. Governing Law    
24  

iii



--------------------------------------------------------------------------------



 



GUILFORD PHARMACEUTICALS INC.

 
2002 STOCK AWARD AND INCENTIVE PLAN

       Guilford Pharmaceuticals Inc., a Delaware corporation (the “Company”),
sets forth herein the terms of its 2002 Stock Award and Incentive Plan (the
“Plan”), as follows:

1.     PURPOSE

      The Plan is intended to enhance the Company’s and its Affiliates’ (as
defined herein) ability to attract and retain highly qualified officers,
directors, key employees, and other persons, and to motivate such officers,
directors, key employees, and other persons to serve the Company and its
Affiliates and to expend maximum effort to improve the business results and
earnings of the Company, by providing to such officers, directors, key employees
and other persons an opportunity to acquire or increase a direct proprietary
interest in the operations and future success of the Company. To this end, the
Plan provides for the grant of stock options, stock appreciation rights,
restricted stock, stock units and dividend equivalent rights. Any of these
awards may, but need not, be made as performance incentives to reward attainment
of annual or long-term performance goals in accordance with the terms hereof.
Stock options granted under the Plan may be non-qualified stock options or
incentive stock options, as provided herein.

2.     DEFINITIONS

      For purposes of interpreting the Plan and related documents (including
Award Agreements), the following definitions shall apply:

      2.1     “Affiliate” means, with respect to the Company, any company or
other trade or business that controls, is controlled by or is under common
control with the Company within the meaning of Rule 405 of Regulation C under
the Securities Act, including, without limitation, any Subsidiary.

      2.2     “Annual Incentive Award” means an Award made subject to attainment
of performance goals (as described in Section 14) over a performance period of
up to one year (the fiscal year, unless otherwise specified by the Committee).

      2.3     “Award” means a grant of an Option, Stock Appreciation Right,
Restricted Stock, Stock granted as a bonus or in lieu of another award, Stock
Unit or Dividend Equivalent Rights, other Stock-based Award, Performance Award
or Annual Incentive Award, together with any related right or interest under the
Plan.

      2.4     “Award Agreement” means the written agreement between the Company
and a Grantee that evidences and sets out the terms and conditions of an Award.

      2.5     “Benefit Arrangement” shall have the meaning set forth in
Section 15 hereof.

      2.6     “Board” means the Board of Directors of the Company.

      2.7     “Cause” means, as determined by the Board and unless otherwise
provided in an applicable agreement with the Company or an Affiliate, (i) gross
negligence or willful misconduct in connection with the performance of duties;
(ii) conviction of a criminal offense (other than minor traffic offenses); or
(iii) material breach of any term of any employment, consulting or other
services, confidentiality, intellectual property or non-competition agreements,
if any, between the Service Provider and the Company or an Affiliate.

1



--------------------------------------------------------------------------------



 



      2.8     “Code” means the Internal Revenue Code of 1986, as now in effect
or as hereafter amended.

      2.9     “Committee” means a committee of, and designated from time to time
by resolution of, the Board, which shall be constituted as provided in Section
3.2.

      2.10     “Company” means Guilford Pharmaceuticals Inc.

      2.11     “Corporate Transaction” means (i) the dissolution or liquidation
of the Company or a merger, consolidation, or reorganization of the Company with
one or more other entities in which the Company is not the surviving entity,
(ii) a sale of substantially all of the assets of the Company to another person
or entity, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity (other than persons who are shareholders or Affiliates
immediately prior to the transaction) owning 50% or more of the combined voting
power of all classes of stock of the Company.

      2.12     “Covered Employee” means a Grantee who is a Covered Employee
within the meaning of Section 162(m)(3) of the Code.

      2.13     “Disability” means the Grantee is unable to perform each of the
essential duties of such Grantee’s position by reason of a medically
determinable physical or mental impairment which is potentially permanent in
character or which can be expected to last for a continuous period of not less
than 12 months; provided, however, that, with respect to rules regarding
expiration of an Incentive Stock Option following termination of the Grantee’s
Service, Disability shall mean the Grantee is unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.

      2.14     “Dividend Equivalent” means a right, granted to a Grantee under
Section 13 hereof, to receive cash, Stock, other Awards or other property equal
in value to dividends paid with respect to a specified number of shares of
Stock, or other periodic payments.

      2.15     Effective Date” means February 20, 2002, the date the Plan was
approved by the Board.

      2.16     “Exchange Act” means the Securities Exchange Act of 1934, as now
in effect or as hereafter amended.

      2.17     “Fair Market Value” means the value of a share of Stock,
determined as follows: if on the Grant Date or other determination date the
Stock is listed on an established national or regional stock exchange, is
admitted to quotation on The Nasdaq Stock Market, Inc. or is publicly traded on
an established securities market, the Fair Market Value of a share of Stock
shall be the closing price of the Stock on such exchange or in such market (if
there is more than one such exchange or market the Board shall determine the
appropriate exchange or market) on the Grant Date or such other determination
date (or if there is no such reported closing price, the Fair Market Value shall
be the mean between the highest bid and lowest asked prices or between the high
and low sale prices on such trading day) or, if no sale of Stock is reported for
such trading day, on the next preceding day on which any sale shall have been
reported. If the Stock is not listed on such an exchange, quoted on such system
or traded on such a market, Fair Market Value shall be the value of the Stock as
determined by the Board in good faith.

      2.18     “Family Member” means a person who is a spouse, former spouse,
child, stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law,

2



--------------------------------------------------------------------------------



 



father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of the Grantee, any person
sharing the Grantee’s household (other than a tenant or employee), a trust in
which any one or more of these persons have more than fifty percent of the
beneficial interest, a foundation in which any one or more of these persons (or
the Grantee) control the management of assets, and any other entity in which one
or more of these persons (or the Grantee) own more than fifty percent of the
voting interests.

      2.19     “Grant Date” means, as determined by the Board or authorized
Committee, the latest to occur of (i) the date as of which the Board approves an
Award, (ii) the date on which the recipient of an Award first becomes eligible
to receive an Award under Section 6 hereof, or (iii) such other date as may be
specified by the Board.

      2.20     “Grantee” means a person who receives or holds an Award under the
Plan.

      2.21     “Incentive Stock Option” means an “incentive stock option” within
the meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.

      2.22     “Non-qualified Stock Option” means an Option that is not an
Incentive Stock Option.

      2.23     “Option” means an option to purchase one or more shares of Stock
pursuant to the Plan.

      2.24     “Option Price” means the purchase price for each share of Stock
subject to an Option.

      2.25     “Other Agreement” shall have the meaning set forth in Section 15
hereof.

      2.26     “Outside Director” means a member of the Board who is not an
officer or employee of the Company.

      2.27     “Performance Award” means an Award made subject to the attainment
of performance goals (as described in Section 14) over a performance period of
up to ten (10) years.

      2.28     “Plan” means this Guilford Pharmaceuticals Inc. 2002 Stock Award
and Incentive Plan.

      2.29     “Preexisting Plans” means the following Company Plans: the 1998
Employee Share Option and Restricted Share Plan, as amended, the 1993 Employee
Share Option and Restricted Share, as amended and the Directors’ Stock Option
Plan, as amended.

      2.30     “Purchase Price” means the purchase price for each share of Stock
pursuant to a grant of Restricted Stock.

      2.31     “Reporting Person” means a person who is required to file reports
under Section 16(a) of the Exchange Act.

      2.32     “Restricted Stock” means shares of Stock, awarded to a Grantee
pursuant to Section 11 hereof.

      2.33     “SAR Exercise Price” means the per share exercise price of an SAR
granted to a Grantee under Section 10 hereof.

      2.34     “Securities Act” means the Securities Act of 1933, as now in
effect or as hereafter amended.

3



--------------------------------------------------------------------------------



 



      2.35     “Service” means service as an employee, officer, director or
other Service Provider of the Company or an Affiliate. Unless otherwise stated
in the applicable Award Agreement, a Grantee’s change in position or duties
shall not result in interrupted or terminated Service, so long as such Grantee
continues to be an employee, officer, director or other Service Provider of the
Company or an Affiliate. Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Board, which determination shall be final, binding and
conclusive.

      2.36     “Service Provider” means an employee, officer or director of the
Company or an Affiliate, or a consultant or adviser currently providing services
to the Company or an Affiliate.

      2.37     “Stock” means the common stock, par value $.01 per share, of the
Company.

      2.38     “Stock Appreciation Right” or “SAR” means a right granted to a
Grantee under Section 10 hereof.

      2.39     “Stock Unit” means a bookkeeping entry representing the
equivalent of shares of Stock, awarded to a Grantee pursuant to Section 11
hereof.

      2.40     “Subsidiary” means any “subsidiary corporation” of the Company
within the meaning of Section 424(f) of the Code.

      2.41     “Termination Date” means the date upon which an Option shall
terminate or expire, as set forth in Section 8.3 hereof.

      2.42     “Ten Percent Stockholder” means an individual who owns more than
ten percent (10%) of the total combined voting power of all classes of
outstanding stock of the Company, its parent or any of its Subsidiaries. In
determining stock ownership, the attribution rules of Section 424(d) of the Code
shall be applied.

3.     ADMINISTRATION OF THE PLAN

          3.1.     Board.

      The Board shall have such powers and authorities related to the
administration of the Plan as are consistent with the Company’s certificate of
incorporation and by-laws and applicable law. The Board shall have full power
and authority to take all actions and to make all determinations required or
provided for under the Plan, any Award or any Award Agreement, and shall have
full power and authority to take all such other actions and make all such other
determinations not inconsistent with the specific terms and provisions of the
Plan that the Board deems to be necessary or appropriate to the administration
of the Plan, any Award or any Award Agreement. All such actions and
determinations shall be by the affirmative vote of a majority of the members of
the Board present at a meeting or by unanimous consent of the Board executed in
writing in accordance with the Company’s certificate of incorporation and
by-laws and applicable law. The interpretation and construction by the Board of
any provision of the Plan, any Award or any Award Agreement shall be final and
conclusive.

          3.2.     Committee.

      The Board from time to time may delegate to the Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in

4



--------------------------------------------------------------------------------



 



Section 3.1 above and other applicable provisions, as the Board shall determine,
consistent with the certificate of incorporation and by-laws of the Company and
applicable law.



        (i) Except as provided in Subsection (ii) and except as the Board may
otherwise determine, the Committee, if any, appointed by the Board to administer
the Plan shall consist of two or more Outside Directors of the Company who:
(a) qualify as “outside directors” within the meaning of Section 162(m) of the
Code and who (b) meet such other requirements as may be established from time to
time by the Securities and Exchange Commission for plans intended to qualify for
exemption under Rule 16b–3 (or its successor) under the Exchange Act.          
(ii) The Board may also appoint one or more separate committees of the Board,
each composed of one or more directors of the Company who need not be Outside
Directors, who may administer the Plan with respect to employees or other
Service Providers who are not officers or directors of the Company, may grant
Awards under the Plan to such employees or other Service Providers, and may
determine all terms of such Awards.

In the event that the Plan, any Award or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken or such determination may be made by the
Committee if the power and authority to do so has been delegated to the
Committee by the Board as provided for in this Section. Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final, binding and conclusive. To the extent permitted by
law, the Committee may delegate its authority under the Plan to a member of the
Board.

          3.3.     Terms of Awards.

      Subject to the other terms and conditions of the Plan, the Board shall
have full and final authority to:



        (i)  designate Grantees,           (ii)  determine the type or types of
Awards to be made to a Grantee,           (iii) determine the number of shares
of Stock to be subject to an Award,           (iv)  establish the terms and
conditions of each Award (including, but not limited to, the exercise price of
any Option, the nature and duration of any restriction or condition (or
provision for lapse thereof) relating to the vesting, exercise, transfer, or
forfeiture of an Award or the shares of Stock subject thereto, and any terms or
conditions that may be necessary to qualify Options as Incentive Stock Options),
          (v)  prescribe the form of each Award Agreement evidencing an Award,
and           (vi)  amend, modify, or supplement the terms of any outstanding
Award. Such authority specifically includes the authority, in order to
effectuate the purposes of the Plan but without amending the Plan, to modify
Awards to eligible individuals who are foreign nationals or are individuals who
are employed outside the United States to recognize differences in local law,
tax policy, or custom.

      As a condition to any subsequent Award, the Board shall have the right, at
its discretion, to require Grantees to return to the Company Awards previously
made under the Plan. Subject to the terms and conditions of the Plan, any such
new Award shall be upon such terms and conditions as are specified by the Board
at the time the new Award

5



--------------------------------------------------------------------------------



 



is made. The Board shall have the right, in its discretion, to make Awards in
substitution or exchange for any other award under another plan of the Company,
any Affiliate, or any business entity to be acquired by the Company or an
Affiliate. The Company may retain the right in an Award Agreement to cause a
forfeiture of the gain realized by a Grantee on account of actions taken by the
Grantee in violation or breach of or in conflict with any non-competition
agreement, any agreement prohibiting solicitation of employees or clients of the
Company or any Affiliate thereof or any confidentiality obligation with respect
to the Company or any Affiliate thereof or otherwise in competition with the
Company or any Affiliate thereof, to the extent specified in such Award
Agreement applicable to the Grantee. Furthermore, the Company may annul an Award
if the Grantee is an employee of the Company or an Affiliate thereof and is
terminated for Cause as defined in the applicable Award Agreement or the Plan,
as applicable. The grant of any Award shall be contingent upon the Grantee
executing the appropriate Award Agreement.

          3.4.     Deferral Arrangement.

      The Board may permit or require the deferral of any Award into a deferred
compensation arrangement, subject to such rules and procedures as it may
establish, which may include provisions for the payment or crediting of interest
or dividend equivalents, including converting such credits into deferred Stock
equivalents and restricting deferrals to comply with hardship distribution rules
affecting 401(k) plans.

          3.5.     No Liability.

      No member of the Board or of the Committee shall be liable for any action
or determination made in good faith with respect to the Plan or any Award or
Award Agreement.

4.     STOCK SUBJECT TO THE PLAN

          4.1.     Overall Number of Shares Available for Delivery.

      Subject to adjustment as provided in Section 17 hereof, the number of
shares of Stock available for issuance under the Plan shall be Eight Hundred
Seventy Four Thousand Six Hundred and Two (874,602), plus 4.9% of the number of
shares issued or delivered by the Company during the term of the Plan other than
issuances or deliveries under the Plan or other incentive compensation plans of
the Company; provided, however, that the total number of shares with respect to
which ISOs may be granted shall not exceed Five Hundred Thousand (500,000); and
provided further, that the total number of shares which may be issued and
delivered in connection with Awards other than Options and SARs shall not exceed
Five Hundred Thousand (500,000). Stock issued or to be issued under the Plan
shall be authorized but unissued shares; or, to the extent permitted by
applicable law, issued shares that have been reacquired by the Company and are
held as treasury shares.

          4.2.     Shares Available for Future Grants.

      Shares subject to an Award or an award under the Pre-existing Plans that
is cancelled, expired, forfeited, settled in cash or otherwise terminated
without a delivery of shares to the Grantee will again be available for Awards,
and shares withheld in payment of the exercise price or taxes relating to an
Award or Preexisting Plan award shall be deemed to constitute shares not
delivered to the Grantee and shall be deemed to again be available for Awards
under the Plan. In addition, any Award granted in assumption of or in
substitution for an award of a company or business acquired by the Company shall
not

6



--------------------------------------------------------------------------------



 



be counted against the number of shares reserved under the Plan. This
Section 4.2 shall apply to the number of shares reserved and available for ISOs
only to the extent consistent with applicable regulations relating to ISOs under
the Code.

5.     EFFECTIVE DATE, DURATION AND AMENDMENTS

          5.1.     Effective Date.

      The Plan shall be effective as of the Effective Date, subject to approval
of the Plan by the Company’s stockholders within one year of the Effective Date.
Upon approval of the Plan by the stockholders of the Company as set forth above,
all Awards made under the Plan on or after the Effective Date shall be fully
effective as if the stockholders of the Company had approved the Plan on the
Effective Date. If the stockholders fail to approve the Plan within one year
after the Effective Date, any Awards made hereunder shall be null and void and
of no effect.

          5.2.     Term.

      The Plan shall terminate automatically ten (10) years after its adoption
by the Board and may be terminated on any earlier date as provided in Section
5.3.

          5.3.     Amendment and Termination of the Plan

      The Board may, at any time and from time to time, amend, suspend, or
terminate the Plan as to any shares of Stock as to which Awards have not been
made. An amendment shall be contingent on approval of the Company’s stockholders
to the extent stated by the Board or required by applicable law. No Awards shall
be made after termination of the Plan. No amendment, suspension, or termination
of the Plan shall, without the consent of the Grantee, impair rights or
obligations under any Award theretofore awarded under the Plan.

6.     AWARD ELIGIBILITY AND LIMITATIONS

 

          6.1. Company or Subsidiary Employees; Service Providers; Other Persons

      Subject to this Section 6, Awards may be made under the Plan to: (i) any
employee of, or other Service Provider to, the Company or of any Affiliate,
including any such employee or other Service Provider who is an officer or
director of the Company, or of any Affiliate, as the Board shall determine and
designate from time to time, (ii) any Outside Director, and (iii) any other
individual whose participation in the Plan is determined to be in the best
interests of the Company by the Board.

          6.2.     Successive Awards.

      An eligible person may receive more than one Award, subject to such
restrictions as are provided herein.

7



--------------------------------------------------------------------------------



 



          6.3.     Limitation on Shares of Stock Subject to Awards and Cash
Awards.

      During any time when the Company has a class of equity security registered
under Section 12 of the Exchange Act, but only after such time as the reliance
period described in Treas. Reg. Section 1.162-27(f)(2) has expired:



        (i)  the maximum number of shares of Stock subject to Options that can
be awarded under the Plan to any person eligible for an Award under Section 6
hereof is Five Hundred Thousand (500,000) per year;           (ii)  the maximum
number of shares that can be awarded under the Plan, other than pursuant to an
Option to any person eligible for an Award under Section 6 hereof is Five
Hundred Thousand (500,000) per year; and           (iii) the maximum amount that
may be earned as an Annual Incentive Award or other cash Award in any fiscal
year by any one Grantee shall be Two Million Dollars ($2,000,000) and the
maximum amount that may be earned as a Performance Award or other cash Award in
respect of a performance period by any one Grantee shall be Two Million Dollars
($2,000,000).

      The preceding limitations in this Section 6.3 are subject to adjustment as
provided in Section 17 hereof.

          6.4.     Limitations on Incentive Stock Options.

      An Option shall constitute an Incentive Stock Option only (i) if the
Grantee of such Option is an employee of the Company or any Subsidiary of the
Company; (ii) to the extent specifically provided in the related Award
Agreement; and (iii) to the extent that the aggregate Fair Market Value
(determined at the time the Option is granted) of the shares of Stock with
respect to which all Incentive Stock Options held by such Grantee become
exercisable for the first time during any calendar year (under the Plan and all
other plans of the Grantee’s employer and its Affiliates) does not exceed
$100,000. This limitation shall be applied by taking Options into account in the
order in which they were granted.

          6.5.     Stand-Alone, Additional, Tandem, and Substitute Awards

      Awards granted under the Plan may, in the discretion of the Board, be
granted either alone or in addition to, in tandem with, or in substitution or
exchange for, any other Award or any award granted under another plan of the
Company, any Affiliate, or any business entity to be acquired by the Company or
an Affiliate, or any other right of a Grantee to receive payment from the
Company or any Affiliate. Such additional, tandem, and substitute or exchange
Awards may be granted at any time. If an Award is granted in substitution or
exchange for another Award, the Board shall require the surrender of such other
Award in consideration for the grant of the new Award. In addition, Awards may
be granted in lieu of cash compensation, including in lieu of cash amounts
payable under other plans of the Company or any Affiliate, in which the value of
Stock subject to the Award is equivalent in value to the cash compensation (for
example, Stock Units or Restricted Stock), or in which the Option Price, grant
price or purchase price of the Award in the nature of a right that may be
exercised is equal to the Fair Market Value of the underlying Stock minus the
value of the cash compensation surrendered (for example, Options granted with an
Option Price “discounted” by the amount of the cash compensation surrendered).

8



--------------------------------------------------------------------------------



 



7.     AWARD AGREEMENT

      Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board shall from time to time determine.
Award Agreements granted from time to time or at the same time need not contain
similar provisions but shall be consistent with the terms of the Plan. Each
Award Agreement evidencing an Award of Options shall specify whether such
Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-qualified Stock Options.

8.     TERMS AND CONDITIONS OF OPTIONS

          8.1.     Option Price

      The Option Price of each Option shall be fixed by the Board and stated in
the Award Agreement evidencing such Option. The Option Price of each Option
shall be at least the Fair Market Value on the Grant Date of a share of Stock;
provided, however, that in the event that a Grantee is a Ten Percent
Stockholder, the Option Price of an Option granted to such Grantee that is
intended to be an Incentive Stock Option shall be not less than 110 percent of
the Fair Market Value of a share of Stock on the Grant Date. In no case shall
the Option Price of any Option be less than the par value of a share of Stock.

          8.2.     Vesting.

      Subject to Sections 8.3 and 17.3 hereof, each Option granted under the
Plan shall become exercisable at such times and under such conditions as shall
be determined by the Board and stated in the Award Agreement. For purposes of
this Section 8.2, fractional numbers of shares of Stock subject to an Option
shall be rounded down to the next nearest whole number. The Board may provide,
for example, in the Award Agreement for (i) accelerated exercisability of the
Option in the event the Grantee’s Service terminates on account of death,
Disability or another event, (ii) expiration of the Option prior to its term in
the event of the termination of the Grantee’s Service, (iii) immediate
forfeiture of the Option in the event the Grantee’s Service is terminated for
Cause or (iv) unvested Options to be exercised subject to the Company’s right of
repurchase with respect to unvested shares of Stock. No Option shall be
exercisable in whole or in part prior to the date the Plan is approved by the
Stockholders of the Company as provided in Section 5.1 hereof.

          8.3.     Term.

      Each Option granted under the Plan shall terminate, and all rights to
purchase shares of Stock thereunder shall cease, upon the expiration of ten
years from the date such Option is granted, or under such circumstances and on
such date prior thereto as is set forth in the Plan or as may be fixed by the
Board and stated in the Award Agreement relating to such Option (the
“Termination Date”); provided, however, that in the event that the Grantee is a
Ten Percent Stockholder, an Option granted to such Grantee that is intended to
be an Incentive Stock Option shall not be exercisable after the expiration of
five years from its Grant Date.

          8.4.     Termination of Service.

      Each Award Agreement shall set forth the extent to which the Grantee shall
have the right to exercise the Option following termination of the Grantee’s
Service. Such provisions shall be determined in the sole discretion of the
Board, need not be uniform among all

9



--------------------------------------------------------------------------------



 



Options issued pursuant to the Plan, and may reflect distinctions based on the
reasons for termination of Service.

          8.5.     Limitations on Exercise of Option.

      Notwithstanding any other provision of the Plan, in no event may any
Option be exercised, in whole or in part, prior to the date the Plan is approved
by the stockholders of the Company as provided herein, or after ten years
following the Grant Date, or after the occurrence of an event referred to in
Section 17 hereof which results in termination of the Option.

          8.6.     Method of Exercise.

      An Option that is exercisable may be exercised by the Grantee’s delivery
to the Company of written notice of exercise on any business day, at the
Company’s principal office, on the form specified by the Company. Such notice
shall specify the number of shares of Stock with respect to which the Option is
being exercised and shall be accompanied by payment in full of the Option Price
of the shares for which the Option is being exercised. The minimum number of
shares of Stock with respect to which an Option may be exercised, in whole or in
part, at any time shall be the lesser of (i) 100 shares or such lesser number
set forth in the applicable Award Agreement and (ii) the maximum number of
shares available for purchase under the Option at the time of exercise.

          8.7.     Rights of Holders of Options

      Unless otherwise stated in the applicable Award Agreement, an individual
holding or exercising an Option shall have none of the rights of a stockholder
(for example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock ) until the shares of Stock covered thereby are fully
paid and issued to him. Except as provided in Section 17 hereof, no adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date of such issuance.

          8.8.     Delivery of Stock Certificates.

      Promptly after the exercise of an Option by a Grantee and the payment in
full of the Option Price, such Grantee shall be entitled to the issuance of a
stock certificate or certificates evidencing his or her ownership of the shares
of Stock subject to the Option.

          8.9.     Reload Options.

      At the discretion of the Board and subject to such restrictions, terms and
conditions as the Board may establish, Options granted under the Plan may
include a “reload” feature pursuant to which a Grantee exercising an Option by
the delivery of a number of shares of Stock in accordance with Section 8.6
hereof would automatically be granted an additional Option (with an Option Price
equal to the Fair Market Value of the Stock on the date the additional Option is
granted and with such other terms as the Board may provide) to purchase that
number of shares of Stock equal to the number delivered to exercise the original
Option with an Option term equal to the remainder of the original Option term
unless the Board otherwise determines in the Option Award Agreement for the
original grant.

10



--------------------------------------------------------------------------------



 



9.     TRANSFERABILITY OF OPTIONS

          9.1.     Transferability of Options

      Except as provided in Section 9.2, during the lifetime of a Grantee, only
the Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option. Except as provided in
Section 9.2, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.

          9.2.     Family Transfers.

      If authorized in the applicable Award Agreement, a Grantee may transfer,
not for value, all or part of an Option which is not an Incentive Stock Option
to any Family Member. For the purpose of this Section 9.2, a “not for value”
transfer is a transfer which is (i) a gift, (ii) a transfer under a domestic
relations order in settlement of marital property rights; or (iii) a transfer to
an entity in which more than fifty percent of the voting interests are owned by
Family Members (or the Grantee) in exchange for an interest in that entity.
Following a transfer under this Section 9.2, any such Option shall continue to
be subject to the same terms and conditions as were applicable immediately prior
to transfer. Subsequent transfers of transferred Options are prohibited except
to Family Members of the original Grantee in accordance with this Section 9.2 or
by will or the laws of descent and distribution. The events of termination of
Service of Section 8.4 hereof shall continue to be applied with respect to the
original Grantee, following which the Option shall be exercisable by the
transferee only to the extent, and for the periods specified, in Section 8.4.

10.     STOCK APPRECIATION RIGHTS

      The Board is authorized to grant Stock Appreciation Rights (“SARs”) to
Grantees on the following terms and conditions:

          10.1.     Right to Payment.

      A SAR shall confer on the Grantee to whom it is granted a right to
receive, upon exercise thereof, the excess of (A) the Fair Market Value of one
share of Stock on the date of exercise over (B) the grant price of the SAR as
determined by the Board. The Award Agreement for an SAR shall specify the grant
price of the SAR, which may be fixed at the Fair Market Value of a share of
Stock on the date of grant or may vary in accordance with a predetermined
formula while the SAR is outstanding.

          10.2.     Other Terms.

      The Board shall determine at the date of grant or thereafter, the time or
times at which and the circumstances under which a SAR may be exercised in whole
or in part (including based on achievement of performance goals and/or future
service requirements), the time or times at which SARs shall cease to be or
become exercisable following termination of Service or upon other conditions,
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Stock will be delivered or deemed to be
delivered to Grantees, whether or not a SAR shall be in tandem or in combination
with any other Award, and any other terms and conditions of any SAR.

11



--------------------------------------------------------------------------------



 



11.     BONUS STOCK, RESTRICTED STOCK AND STOCK UNITS

          11.1.     Bonus Stock and Awards in Lieu of Obligations.

      The Board may from time to time grant stock as a bonus, or to grant Stock
or other Awards in lieu of obligations of the Company to pay cash or deliver
other property under the Plan or under other plans or compensatory arrangements,
subject to such terms as shall be determined by the Board.

          11.2.     Grant of Restricted Stock or Stock Units.

      The Board may from time to time grant Restricted Stock or Stock Units to
persons eligible to receive Awards under Section 6 hereof, subject to such
restrictions, conditions and other terms, if any, as the Board may determine.
Awards of Restricted Stock may be made for no consideration (other than par
value of the shares which is deemed paid by Services already rendered).

          11.3.     Restrictions.

      At the time a grant of Restricted Stock or Stock Units is made, the Board
may, in its sole discretion, establish a period of time (a “restricted period”)
applicable to such Restricted Stock or Stock Units. Each Award of Restricted
Stock or Stock Units may be subject to a different restricted period. The Board
may, in its sole discretion, at the time a grant of Restricted Stock or Stock
Units is made, prescribe restrictions in addition to or other than the
expiration of the restricted period, including the satisfaction of corporate or
individual performance objectives, which may be applicable to all or any portion
of the Restricted Stock or Stock Units in accordance with Section 14.1 and 14.2.
Neither Restricted Stock nor Stock Units may be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of during the restricted period or
prior to the satisfaction of any other restrictions prescribed by the Board with
respect to such Restricted Stock or Stock Units.

          11.4.     Restricted Stock Certificates.

      The Company shall issue, in the name of each Grantee to whom Restricted
Stock has been granted, stock certificates representing the total number of
shares of Restricted Stock granted to the Grantee, as soon as reasonably
practicable after the Grant Date. The Board may provide in an Award Agreement
that either (i) the Secretary of the Company shall hold such certificates for
the Grantee’s benefit until such time as the Restricted Stock is forfeited to
the Company or the restrictions lapse, or (ii) such certificates shall be
delivered to the Grantee, provided, however, that such certificates shall bear a
legend or legends that comply with the applicable securities laws and
regulations and makes appropriate reference to the restrictions imposed under
the Plan and the Award Agreement.

          11.5.     Rights of Holders of Restricted Stock.

      Unless the Board otherwise provides in an Award Agreement, holders of
Restricted Stock shall have the right to vote such Stock and the right to
receive any dividends declared or paid with respect to such Stock. The Board may
provide that any dividends paid on Restricted Stock must be reinvested in shares
of Stock, which may or may not be subject to the same vesting conditions and
restrictions applicable to such Restricted Stock. All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result

12



--------------------------------------------------------------------------------



 



of any stock split, stock dividend, combination of shares, or other similar
transaction shall be subject to the restrictions applicable to the original
Grant.

          11.6.     Rights of Holders of Stock Units.

                     11.6.1.     Voting and Dividend Rights.

      Unless the Board otherwise provides in an Award Agreement, holders of
Stock Units shall have no rights as stockholders of the Company. The Board may
provide in an Award Agreement evidencing a grant of Stock Units that the holder
of such Stock Units shall be entitled to receive, upon the Company’s payment of
a cash dividend on its outstanding Stock, a cash payment for each Stock Unit
held equal to the per-share dividend paid on the Stock. Such Award Agreement may
also provide that such cash payment will be deemed reinvested in additional
Stock Units at a price per unit equal to the Fair Market Value of a share of
Stock on the date that such dividend is paid.

                     11.6.2.     Creditor’s Rights.

      A holder of Stock Units shall have no rights other than those of a general
creditor of the Company. Stock Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Agreement.

          11.7.     Termination of Service.

      Unless the Board otherwise provides in an Award Agreement or in writing
after the Award Agreement is issued, upon the termination of a Grantee’s
Service, any Restricted Stock or Stock Units held by such Grantee that have not
vested, or with respect to which all applicable restrictions and conditions have
not lapsed, shall immediately be deemed forfeited. Upon forfeiture of Restricted
Stock or Stock Units, the Grantee shall have no further rights with respect to
such Award, including but not limited to any right to vote Restricted Stock or
any right to receive dividends with respect to shares of Restricted Stock or
Stock Units.

          11.8.     Purchase of Restricted Stock.

      The Grantee shall be required, to the extent required by applicable law,
to purchase the Restricted Stock from the Company at a Purchase Price equal to
the greater of (i) the aggregate par value of the shares of Stock represented by
such Restricted Stock or (ii) the Purchase Price, if any, specified in the Award
Agreement relating to such Restricted Stock. The Purchase Price shall be payable
in a form described in Section 12 or, in the discretion of the Board, in
consideration for past Services rendered to the Company or an Affiliate.

          11.9.     Delivery of Stock.

      Upon the expiration or termination of any restricted period and the
satisfaction of any other conditions prescribed by the Board, the restrictions
applicable to shares of Restricted Stock or Stock Units settled in Stock shall
lapse, and, unless otherwise provided in the Award Agreement, a stock
certificate for such shares shall be delivered, free of all such restrictions,
to the Grantee or the Grantee’s beneficiary or estate, as the case may be.

13



--------------------------------------------------------------------------------



 



12.     FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

          12.1.     General Rule.

      Payment of the Option Price for the shares purchased pursuant to the
exercise of an Option or the Purchase Price for Restricted Stock shall be made
in cash or in cash equivalents acceptable to the Company.

          12.2.     Surrender of Stock.

      To the extent the Award Agreement so provides, payment of the Option Price
for shares purchased pursuant to the exercise of an Option or the Purchase Price
for Restricted Stock may be made all or in part through the tender to the
Company of shares of Stock, which shares, if acquired from the Company, shall
have been held for at least six months at the time of tender and which shall be
valued, for purposes of determining the extent to which the Option Price or
Purchase Price has been paid thereby, at their Fair Market Value on the date of
exercise.

          12.3.     Cashless Exercise.

      With respect to an Option only (and not with respect to Restricted Stock),
to the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option may be made all or in
part by delivery (on a form acceptable to the Board) of an irrevocable direction
to a licensed securities broker acceptable to the Company to sell shares of
Stock and to deliver all or part of the sales proceeds to the Company in payment
of the Option Price and any withholding taxes described in Section 19.3.

          12.4.     Promissory Note.

      To the extent the Award Agreement so provides, payment of the Option Price
for shares purchased pursuant to the exercise of an Option or the Purchase Price
for Restricted Stock may be made all or in part with a full recourse promissory
note executed by the Grantee. The interest rate and other terms and conditions
of such note shall be determined by the Board. The Board may require that the
Grantee pledge the Stock subject to the Award for the purpose of securing
payment of the note. Unless the Board determines otherwise, the stock
certificate(s) representing the Stock shall not be released to the Grantee until
such note is paid in full.

          12.5.     Other Forms of Payment.

      To the extent the Award Agreement so provides, payment of the Option Price
for shares purchased pursuant to exercise of an Option or the Purchase Price for
Restricted Stock may be made in any other form that is consistent with
applicable laws, regulations and rules.

13.     DIVIDEND EQUIVALENT RIGHTS

          13.1.     Dividend Equivalent Rights.

      A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the shares of
Stock specified in the Dividend Equivalent Right (or other award to which it
relates) if such shares had been issued to and held by the recipient. A Dividend
Equivalent Right may be granted hereunder to any Grantee as a component of
another Award or as a freestanding award.

14



--------------------------------------------------------------------------------



 



The terms and conditions of Dividend Equivalent Rights shall be specified in the
grant. Dividend Equivalents credited to the holder of a Dividend Equivalent
Right may be paid currently or may be deemed to be reinvested in additional
shares of Stock, which may thereafter accrue additional equivalents. Any such
reinvestment shall be at Fair Market Value on the date of reinvestment. Dividend
Equivalent Rights may be settled in cash or Stock or a combination thereof, in a
single installment or installments, all determined in the sole discretion of the
Board. A Dividend Equivalent Right granted as a component of another Award may
provide that such Dividend Equivalent Right shall be settled upon exercise,
settlement, or payment of, or lapse of restrictions on, such other award, and
that such Dividend Equivalent Right shall expire or be forfeited or annulled
under the same conditions as such other award. A Dividend Equivalent Right
granted as a component of another Award may also contain terms and conditions
different from such other award.

          13.2.     Termination of Service.

      Except as may otherwise be provided by the Board either in the Award
Agreement or in writing after the Award Agreement is issued, a Grantee’s rights
in all Dividend Equivalent Rights or interest equivalents shall automatically
terminate upon the Grantee’s termination of Service for any reason.

14.     PERFORMANCE AND ANNUAL INCENTIVE AWARDS

          14.1.     Performance Conditions

      The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Board. The Board may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 14.2 hereof in the case of a Performance Award or Annual
Incentive Award intended to qualify under Code Section 162(m). If and to the
extent required under Code Section 162(m), any power or authority relating to a
Performance Award or Annual Incentive Award intended to qualify under Code
Section 162(m), shall be exercised by the Committee and not the Board.

 

          14.2. Performance or Annual Incentive Awards Granted to Designated
Covered Employees

      If and to the extent that the Committee determines that a Performance or
Annual Incentive Award to be granted to a Grantee who is designated by the
Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance or Annual Incentive Award shall
be contingent upon achievement of pre-established performance goals and other
terms set forth in this Section 14.2.

                     14.2.1.     Performance Goals Generally.

      The performance goals for such Performance or Annual Incentive Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 14.2. Performance goals shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder including the requirement that the level or levels of performance
targeted by the Committee result in the

15



--------------------------------------------------------------------------------



 



achievement of performance goals being “substantially uncertain.” The Committee
may determine that such Performance or Annual Incentive Awards shall be granted,
exercised and/or settled upon achievement of any one performance goal or that
two or more of the performance goals must be achieved as a condition to grant,
exercise and/or settlement of such Performance or Annual Incentive Awards.
Performance goals may differ for Performance or Annual Incentive Awards granted
to any one Grantee or to different Grantees.

                     14.2.2.     Business Criteria.

      One or more of the following business criteria for the Company, on a
consolidated basis, and/or specified subsidiaries or business units of the
Company (except with respect to the total stockholder return and earnings per
share criteria), shall be used exclusively by the Committee in establishing
performance goals for such Performance or Annual Incentive Awards: (1) total
stockholder return; (2) such total stockholder return as compared to total
return (on a comparable basis) of a publicly available index such as, but not
limited to, the Standard & Poor’s 500 Stock Index; (3) net income; (4) pretax
earnings; (5) earnings before interest expense, taxes, depreciation and
amortization; (6) pretax operating earnings after interest expense and before
bonuses, service fees, and extraordinary or special items; (7) operating margin;
(8) earnings per share; (9) return on equity; (10) return on capital;
(11) return on investment; (12) operating earnings; (13) working capital; (14)
ratio of debt to stockholders’ equity; (15) revenue; (16) commencement of
certain clinical trial; (17) closing of corporate partnering transactions; and
(18) closing of financing transactions.

 

                     14.2.3. Timing For Establishing Performance Goals.

      Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to such Performance or Annual
Incentive Awards, or at such other date as may be required or permitted for
“performance-based compensation” under Code Section 162(m).

 

                     14.2.4. Performance or Annual Incentive Award Pool.

      The Committee may establish a Performance or Annual Incentive Award pool,
which shall be an unfunded pool, for purposes of measuring Company performance
in connection with Performance or Annual Incentive Awards.

 

                     14.2.5. Settlement of Performance or Annual Incentive
Awards; Other Terms.

      Settlement of such Performance or Annual Incentive Awards shall be in
cash, Stock, other Awards or other property, in the discretion of the Committee.
The Committee may, in its discretion, reduce the amount of a settlement
otherwise to be made in connection with such Performance or Annual Incentive
Awards. The Committee shall specify the circumstances in which such Performance
or Annual Incentive Awards shall be paid or forfeited in the event of
termination of Service by the Grantee prior to the end of a performance period
or settlement of Performance Awards.

          14.3.     Written Determinations.

      All determinations by the Committee as to the establishment of performance
goals, the amount of any Performance Award pool or potential individual
Performance Awards

16



--------------------------------------------------------------------------------



 



and as to the achievement of performance goals relating to Performance Awards,
and the amount of any Annual Incentive Award pool or potential individual Annual
Incentive Awards and the amount of final Annual Incentive Awards, shall be made
in writing in the case of any Award intended to qualify under Code
Section 162(m). To the extent required to comply with Code Section 162(m), the
Committee may delegate any responsibility relating to such Performance Awards or
Annual Incentive Awards.

          14.4.     Status of Section 14.2 Awards Under Code Section 162(m)

      It is the intent of the Company that Performance Awards and Annual
Incentive Awards under Section 14.2 hereof granted to persons who are designated
by the Committee as likely to be Covered Employees within the meaning of Code
Section 162(m) and regulations thereunder shall, if so designated by the
Committee, constitute “qualified performance-based compensation” within the
meaning of Code Section 162(m) and regulations thereunder. Accordingly, the
terms of Section 14.2, including the definitions of Covered Employee and other
terms used therein, shall be interpreted in a manner consistent with Code
Section 162(m) and regulations thereunder. The foregoing notwithstanding,
because the Committee cannot determine with certainty whether a given Grantee
will be a Covered Employee with respect to a fiscal year that has not yet been
completed, the term Covered Employee as used herein shall mean only a person
designated by the Committee, at the time of grant of Performance Awards or an
Annual Incentive Award, as likely to be a Covered Employee with respect to that
fiscal year. If any provision of the Plan or any agreement relating to such
Performance Awards or Annual Incentive Awards does not comply or is inconsistent
with the requirements of Code Section 162(m) or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.

15.     PARACHUTE LIMITATIONS

      Notwithstanding any other provision of this Plan or of any other
agreement, contract, or understanding heretofore or hereafter entered into by a
Grantee with the Company or any Affiliate, except an agreement, contract, or
understanding hereafter entered into that expressly modifies or excludes
application of this paragraph (an “Other Agreement”), and notwithstanding any
formal or informal plan or other arrangement for the direct or indirect
provision of compensation to the Grantee (including groups or classes of
Grantees or beneficiaries of which the Grantee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Grantee (a “Benefit Arrangement”), if the Grantee is a “disqualified
individual,” as defined in Section 280G(c) of the Code, any Option, Restricted
Stock or Stock Unit held by that Grantee and any right to receive any payment or
other benefit under this Plan shall not become exercisable or vested (i) to the
extent that such right to exercise, vesting, payment, or benefit, taking into
account all other rights, payments, or benefits to or for the Grantee under this
Plan, all Other Agreements, and all Benefit Arrangements, would cause any
payment or benefit to the Grantee under this Plan to be considered a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code as then in effect
(a “Parachute Payment”) and (ii) if, as a result of receiving a Parachute
Payment, the aggregate after-tax amounts received by the Grantee from the
Company under this Plan, all Other Agreements, and all Benefit Arrangements
would be less than the maximum after-tax amount that could be received by the
Grantee without causing any such payment or benefit to be considered a Parachute
Payment. In the event that the receipt of any such right to exercise, vesting,
payment, or benefit under this Plan, in conjunction with all other

17



--------------------------------------------------------------------------------



 



rights, payments, or benefits to or for the Grantee under any Other Agreement or
any Benefit Arrangement would cause the Grantee to be considered to have
received a Parachute Payment under this Plan that would have the effect of
decreasing the after-tax amount received by the Grantee as described in clause
(ii) of the preceding sentence, then the Grantee shall have the right, in the
Grantee’s sole discretion, to designate those rights, payments, or benefits
under this Plan, any Other Agreements, and any Benefit Arrangements that should
be reduced or eliminated so as to avoid having the payment or benefit to the
Grantee under this Plan be deemed to be a Parachute Payment.

16.     REQUIREMENTS OF LAW

          16.1.     General.

      The Company shall not be required to sell or issue any shares of Stock
under any Award if the sale or issuance of such shares would constitute a
violation by the Grantee, any other individual exercising an Option, or the
Company of any provision of any law or regulation of any governmental authority,
including without limitation any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration or qualification of any shares subject to an Award
upon any securities exchange or under any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance or
purchase of shares hereunder, no shares of Stock may be issued or sold to the
Grantee or any other individual exercising an Option pursuant to such Award
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Company,
and any delay caused thereby shall in no way affect the date of termination of
the Award. Specifically, in connection with the Securities Act, upon the
exercise of any Option or the delivery of any shares of Stock underlying an
Award, unless a registration statement under such Act is in effect with respect
to the shares of Stock covered by such Award, the Company shall not be required
to sell or issue such shares unless the Board has received evidence satisfactory
to it that the Grantee or any other individual exercising an Option may acquire
such shares pursuant to an exemption from registration under the Securities Act.
Any determination in this connection by the Board shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act. The Company shall not
be obligated to take any affirmative action in order to cause the exercise of an
Option or the issuance of shares of Stock pursuant to the Plan to comply with
any law or regulation of any governmental authority. As to any jurisdiction that
expressly imposes the requirement that an Option shall not be exercisable until
the shares of Stock covered by such Option are registered or are exempt from
registration, the exercise of such Option (under circumstances in which the laws
of such jurisdiction apply) shall be deemed conditioned upon the effectiveness
of such registration or the availability of such an exemption.

     16.2. Rule 16b-3.

      During any time when the Company has a class of equity security registered
under Section 12 of the Exchange Act, it is the intent of the Company that
Awards pursuant to the Plan and the exercise of Options granted hereunder will
qualify for the exemption provided by Rule 16b-3 under the Exchange Act. To the
extent that any provision of the Plan or action by the Board does not comply
with the requirements of Rule 16b-3, it shall be deemed inoperative to the
extent permitted by law and deemed advisable by the Board, and shall not affect
the validity of the Plan. In the event that Rule 16b-3 is revised or replaced,
the Board may exercise its discretion to modify this Plan in any respect
necessary

18



--------------------------------------------------------------------------------



 



to satisfy the requirements of, or to take advantage of any features of, the
revised exemption or its replacement.

17. EFFECT OF CHANGES IN CAPITALIZATION

     17.1. Changes in Stock.

      If the number of outstanding shares of Stock is increased or decreased or
the shares of Stock are changed into or exchanged for a different number or kind
of shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
for which grants of Options and other Awards may be made under the Plan shall be
adjusted proportionately and accordingly by the Company. In addition, the number
and kind of shares for which Awards are outstanding shall be adjusted
proportionately and accordingly so that the proportionate interest of the
Grantee immediately following such event shall, to the extent practicable, be
the same as immediately before such event. Any such adjustment in outstanding
Options or SARs shall not change the aggregate Option Price or SAR Exercise
Price payable with respect to shares that are subject to the unexercised portion
of an outstanding Option or SAR, as applicable, but shall include a
corresponding proportionate adjustment in the Option Price or SAR Exercise Price
per share. The conversion of any convertible securities of the Company shall not
be treated as an increase in shares effected without receipt of consideration.
Notwithstanding the foregoing, in the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Company may, in such manner as the Company
deems appropriate, adjust (i) the number and kind of shares subject to
outstanding Awards and/or (ii) the exercise price of outstanding Options and
Stock Appreciation Rights to reflect such distribution.

 

     17.2.  Reorganization in Which the Company Is the Surviving Entity Which
does not Constitute a Corporate Transaction.

      Subject to Section 17.3 hereof, if the Company shall be the surviving
entity in any reorganization, merger, or consolidation of the Company with one
or more other entities which does not constitute a Corporate Transaction, any
Option or SAR theretofore granted pursuant to the Plan shall pertain to and
apply to the securities to which a holder of the number of shares of Stock
subject to such Option or SAR would have been entitled immediately following
such reorganization, merger, or consolidation, with a corresponding
proportionate adjustment of the Option Price or SAR Exercise Price per share so
that the aggregate Option Price or SAR Exercise Price thereafter shall be the
same as the aggregate Option Price or SAR Exercise Price of the shares remaining
subject to the Option or SAR immediately prior to such reorganization, merger,
or consolidation. Subject to any contrary language in an Award Agreement
evidencing an Award, any restrictions applicable to such Award shall apply as
well to any replacement shares received by the Grantee as a result of the
reorganization, merger or consolidation.

19



--------------------------------------------------------------------------------



 



     17.3. Corporate Transaction.

      Subject to the exceptions set forth in the last sentence of this Section
17.3 and the last sentence of Section 17.4:



        (i) upon the occurrence of a Corporate Transaction, all outstanding
shares of Restricted Stock shall be deemed to have vested, and all restrictions
and conditions applicable to such shares of Restricted Stock shall be deemed to
have lapsed, immediately prior to the occurrence of such Corporate Transaction,
and           (ii) either of the following two actions shall be taken:



        (A) fifteen days prior to the scheduled consummation of a Corporate
Transaction, all Options and SARs outstanding hereunder shall become immediately
exercisable and shall remain exercisable for a period of fifteen days, or    
      (B) the Board may elect, in its sole discretion, to cancel any outstanding
Awards of Options, Restricted Stock, and/or SARs and pay or deliver, or cause to
be paid or delivered, to the holder thereof an amount in cash or securities
having a value (as determined by the Board acting in good faith), in the case of
Restricted Stock, equal to the formula or fixed price per share paid to holders
of shares of Stock and, in the case of Options or SARs, equal to the product of
the number of shares of Stock subject to the Option or SAR (the “Award Shares”)
multiplied by the amount, if any, by which (I) the formula or fixed price per
share paid to holders of shares of Stock pursuant to such transaction exceeds
(II) the Option Price or SAR Exercise Price applicable to such Award Shares.

      With respect to the Company’s establishment of an exercise window, (i) any
exercise of an Option or SAR during such fifteen-day period shall be conditioned
upon the consummation of the event and shall be effective only immediately
before the consummation of the event, and (ii) upon consummation of any
Corporate Transaction the Plan, and all outstanding but unexercised Options and
SARs shall terminate. The Board shall send written notice of an event that will
result in such a termination to all individuals who hold Options and SARs not
later than the time at which the Company gives notice thereof to its
stockholders. This Section 17.3 shall not apply to any Corporate Transaction to
the extent that provision is made in writing in connection with such Corporate
Transaction for the assumption or continuation of the Options, SARs and
Restricted Stock theretofore granted, or for the substitution for such Options,
SARs and Restricted Stock for new common stock options and stock appreciation
rights and new common stock restricted stock relating to the stock of a
successor entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number of shares (disregarding any consideration that is
not common stock) and option and stock appreciation right exercise prices, in
which event the Plan, Options, SARs and Restricted Stock theretofore granted
shall continue in the manner and under the terms so provided.

     17.4. Adjustments.

      Adjustments under this Section 17 related to shares of Stock or securities
of the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share. The Board shall determine the effect of a Corporate
Transaction upon Awards other than Options, SARs, and Restricted Stock, and such
effect shall be set forth in the appropriate Award

20



--------------------------------------------------------------------------------



 



Agreement. The Board may provide in the Award Agreements at the time of grant,
or any time thereafter with the consent of the Grantee, for different provisions
to apply to an Award in place of those described in Sections 17.1, 17.2 and
17.3.

     17.5. No Limitations on Company.

      The making of Awards pursuant to the Plan shall not affect or limit in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

18. ADDITIONAL AWARD FORFEITURE PROVISIONS.

 

     18.1.  Forfeiture of Options and Other Awards and Gains Realized Upon Prior
Option Exercises or Award Settlements.

      Unless otherwise determined by the Board, each Award granted hereunder,
other than Awards granted to non-employee directors, shall be subject to the
following additional forfeiture conditions, to which the Grantee, by accepting
an Award hereunder, agrees. If any of the events specified in Section 18.2 (i),
(ii), or (iii) occurs (a “Forfeiture Event”), all of the following forfeitures
will result:



        (i) The unexercised portion of the Option, whether or not vested, and
any other Award not then settled (except for an Award that has not been settled
solely due to an elective deferral by the Grantee and otherwise is not
forfeitable in the event of any termination of service of the Grantee) will be
immediately forfeited and canceled upon the occurrence of the Forfeiture Event;
and           (ii) The Grantee will be obligated to repay to the Company, in
cash, within five (5) business days after demand is made therefor by the
Company, the total amount of Award Gain (as defined herein) realized by the
Grantee upon each exercise of an Option or settlement of an Award (regardless of
any elective deferral) that occurred on or after (A) the date that is six (6)
months prior to the occurrence of the Forfeiture Event, if the Forfeiture Event
occurred while the Grantee was employed by the Company or a subsidiary or
affiliate, or (B) the date that is six months prior to the date the Grantee’s
employment by the Company or a subsidiary or affiliate terminated, if the
Forfeiture Event occurred after the Grantee ceased to be so employed. For
purposes of this Section, the term “Award Gain” shall mean (i), in respect of a
given Option exercise, the product of (X) the Fair Market Value per share of
Stock at the date of such exercise (without regard to any subsequent change in
the market price of shares) minus the exercise price times (Y) the number of
shares as to which the Option was exercised at that date, and (ii), in respect
of any other settlement of an Award granted to the Grantee, the Fair Market
Value of the cash or Stock paid or payable to Grantee (regardless of any
elective deferral) less any cash or the Fair Market Value of any Stock or
property (other than an Award or award which would have itself then been
forfeitable hereunder and excluding any payment of tax withholding) paid by the
Grantee to the Company as a condition of or in connection such settlement.

     18.2. Events Triggering Forfeiture.

      The forfeitures specified in Section 18.1 will be triggered upon the
occurrence of any one of the following Forfeiture Events at any time during the
Grantee’s employment by the Company or a subsidiary or affiliate and resulting
in his or her termination of

21



--------------------------------------------------------------------------------



 



employment, or during the one-year (1-year) period following termination of such
employment:



        (i) The Grantee, acting alone or with others, directly or indirectly,
prior to a Change in Control, (A) engages, either as employee, employer,
consultant, advisor, or director, or as an owner, investor, partner, or
stockholder unless the Grantee’s interest is insubstantial, in any business in
an area or region in which the Company conducts business at the date the event
occurs, which is directly in competition with a business then conducted by the
Company or a subsidiary or affiliate; (B) induces any customer or supplier of
the Company or a subsidiary or affiliate with which the Company or a subsidiary
or affiliate has a business relationship, to curtail, cancel, not renew, or not
continue his or her or its business with the Company or any subsidiary or
affiliate; or (C) induces, or attempts to influence, any employee of or service
provider to the Company or a subsidiary or affiliate to terminate such
employment or service. The Board shall, in its discretion, determine which lines
of business the Company conducts on any particular date and which third parties
may reasonably be deemed to be in competition with the Company. For purposes of
this Section 18.2 (i), a Grantee’s interest as a stockholder is insubstantial if
it represents beneficial ownership of less than two (2) percent of the
outstanding class of stock, and a Grantee’s interest as an owner, investor, or
partner is insubstantial if it represents ownership, as determined by the Board
in its discretion, of less than two (2) percent of the outstanding equity of the
entity;           (ii) The Grantee discloses, uses, sells, or otherwise
transfers, except in the course of employment with or other service to the
Company or any subsidiary or affiliate, any confidential or proprietary
information of the Company or any subsidiary or affiliate, including but not
limited to information regarding the Company’s current and potential customers,
organization, employees, finances, and methods of operations and investments, so
long as such information has not otherwise been disclosed to the public or is
not otherwise in the public domain, except as required by law or pursuant to
legal process, or the Grantee makes statements or representations, or otherwise
communicates, directly or indirectly, in writing, orally, or otherwise, or takes
any other action which may, directly or indirectly, disparage or be damaging to
the Company or any of its subsidiaries or affiliates or their respective
officers, directors, employees, advisors, businesses or reputations, except as
required by law or pursuant to legal process; or           (iii) The Grantee
fails to cooperate with the Company or any subsidiary or affiliate in any way,
including, without limitation, by making himself or herself available to testify
on behalf of the Company or such subsidiary or affiliate in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, or
otherwise fails to assist the Company or any subsidiary or affiliate in any way,
including, without limitation, in connection with any such action, suit, or
proceeding by providing information and meeting and consulting with members of
management of, other representatives of, or counsel to, the Company or such
subsidiary or affiliate, as reasonably requested.

 

     18.3.  Agreement Does Not Prohibit Competition or Other Grantee Activities.

      Although the conditions set forth in this Article 18 shall be deemed to be
incorporated into an Award, a Grantee is not thereby prohibited from engaging in
any activity, including but not limited to competition with the Company and its
subsidiaries

22



--------------------------------------------------------------------------------



 



and affiliates. Rather, the non-occurrence of the Forfeiture Events set forth in
Section 18.2 is a condition to the Grantee’s right to realize and retain value
from his or her compensatory Options and Awards, and the consequence under the
Plan if the Grantee engages in an activity giving rise to any such Forfeiture
Event are the forfeitures specified herein. The Company and the Grantee shall
not be precluded by this provision or otherwise from entering into other
agreements concerning the subject matter of Sections 18.1 and 18.2.
 

     18.4.  Board Discretion.

      The Board may, in its discretion, waive in whole or in part the Company’s
right to forfeiture under this Article 18, but no such waiver shall be effective
unless evidenced by a writing signed by a duly authorized officer of the
Company. In addition, the Board may impose additional conditions on Awards, by
inclusion of appropriate provisions in the document evidencing or governing any
such Award.

19. GENERAL PROVISIONS

     19.1. Disclaimer of Rights

      No provision in the Plan or in any Award or Award Agreement shall be
construed to confer upon any individual the right to remain in the employ or
service of the Company or any Affiliate, or to interfere in any way with any
contractual or other right or authority of the Company either to increase or
decrease the compensation or other payments to any individual at any time, or to
terminate any employment or other relationship between any individual and the
Company. In addition, notwithstanding anything contained in the Plan to the
contrary, unless otherwise stated in the applicable Award Agreement, no Award
granted under the Plan shall be affected by any change of duties or position of
the Grantee, so long as such Grantee continues to be a director, officer,
consultant or employee of the Company or an Affiliate. The obligation of the
Company to pay any benefits pursuant to this Plan shall be interpreted as a
contractual obligation to pay only those amounts described herein, in the manner
and under the conditions prescribed herein. The Plan shall in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to any
Grantee or beneficiary under the terms of the Plan.

     19.2. Nonexclusivity of the Plan

      Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan.

     19.3. Withholding Taxes

      The Company or an Affiliate, as the case may be, shall have the right to
deduct from payments of any kind otherwise due to a Grantee any Federal, state,
or local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any shares of Stock upon the exercise of an Option or pursuant to an
Award. At the time of such vesting, lapse, or

23



--------------------------------------------------------------------------------



 



exercise, the Grantee shall pay to the Company or the Affiliate, as the case may
be, any amount that the Company or the Affiliate may reasonably determine to be
necessary to satisfy such withholding obligation. Subject to the prior approval
of the Company or the Affiliate, which may be withheld by the Company or the
Affiliate, as the case may be, in its sole discretion, the Grantee may elect to
satisfy such obligations, in whole or in part, (i) by causing the Company or the
Affiliate to withhold shares of Stock otherwise issuable to the Grantee or
(ii) by delivering to the Company or the Affiliate shares of Stock already owned
by the Grantee. The shares of Stock so delivered or withheld shall have an
aggregate Fair Market Value equal to such withholding obligations. The Fair
Market Value of the shares of Stock used to satisfy such withholding obligation
shall be determined by the Company or the Affiliate as of the date that the
amount of tax to be withheld is to be determined. A Grantee who has made an
election pursuant to this Section 19.3 may satisfy his or her withholding
obligation only with shares of Stock that are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements.

     19.4. Captions

      The use of captions in this Plan or any Award Agreement is for the
convenience of reference only and shall not affect the meaning of any provision
of the Plan or such Award Agreement.

     19.5. Other Provisions

      Each Award granted under the Plan may contain such other terms and
conditions not inconsistent with the Plan as may be determined by the Board, in
its sole discretion.

     19.6. Number And Gender

      With respect to words used in this Plan, the singular form shall include
the plural form, the masculine gender shall include the feminine gender, etc.,
as the context requires.

     19.7. Severability

      If any provision of the Plan or any Award Agreement shall be determined to
be illegal or unenforceable by any court of law in any jurisdiction, the
remaining provisions hereof and thereof shall be severable and enforceable in
accordance with their terms, and all provisions shall remain enforceable in any
other jurisdiction.

     19.8. Governing Law

      The validity and construction of this Plan and the instruments evidencing
the Award hereunder shall be governed by the laws of the State of Maryland,
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Plan and the instruments evidencing
the Awards granted hereunder to the substantive laws of any other jurisdiction.

*          *          *

24



--------------------------------------------------------------------------------



 



      To record adoption of the Plan by the Board as of
                               , 2002, and approval of the Plan by the
stockholders on                                , 2002, the Company has caused
its authorized officer to execute the Plan.



  GUILFORD PHARMACEUTICALS INC.     By:   

--------------------------------------------------------------------------------

  Title: 

--------------------------------------------------------------------------------

25



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

Guilford Pharmaceuticals Inc.
2002 Stock Award and Incentive Plan

Non-Incentive Stock Option Statement

     In connection with your 2002 performance, on February 13, 2003 (the “Grant
Date”), Guilford Pharmaceuticals Inc., a Delaware corporation (the “Company”)
granted you an option (the “Option”) to purchase <<Number_of_Options>>  shares
of the Company’s common stock, par value $0.01 per share, at the option price of
$3.00, per share, which is at least 100% of the fair market value, per share, of
the Company’s common stock. The Option is subject to the terms and conditions
set forth in (i) this Non-Incentive Stock Option Statement (this “Statement”),
(ii) the Bonus Terms and Conditions (Revised February 2003), located on the
Company’s intranet site at
http://guilford.guilfordpharm.com/files/legalip/BonusRevFeb03.pdf and (iii) the
2002 Stock Award and Incentive Plan (the “Plan”), located on the Company’s
intranet site at http://guilford.guilfordpharm.com/files/legalip/2002Stock.pdf.

        ATTEST:   GUILFORD PHARMACEUTICALS INC.    


--------------------------------------------------------------------------------

  {SIGNATURE 1}       BY:  


--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

     In order to accept the Option, you must sign in the space below. By
accepting the Option, you agree that the Option has been granted to you subject
to this Statement, the Bonus Terms and Conditions (Revised February 2003) and
the Plan (collectively, the “Plan Documents”). You acknowledge that you have
carefully reviewed the Plan Documents. You further acknowledge and agree that if
there is an inconsistency between the Plan and any other Plan Document, the
terms of the Plan will control.

        OPTIONEE:      


--------------------------------------------------------------------------------

<<First Name>>                    <<Last Name>>     SSN:    

--------------------------------------------------------------------------------

<<Optionee SSN>>     Address:      


--------------------------------------------------------------------------------

       


--------------------------------------------------------------------------------

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

Guilford Pharmaceuticals Inc.
2002 Stock Award and Incentive Plan

Non-Incentive Stock Option Statement

     In connection with your reelection as a director of Guilford
Pharmaceuticals Inc., a Delaware corporation (the “Company”), on 05/14/02 (the
“Grant Date”), the Company grants you an option (the “Option”) to purchase 7,500
shares of the Company’s common stock, par value $0.01 per share, at the option
price of $6.85, per share, which is at least 100% of the fair market value, per
share, of the Company’s common stock. The Option is subject to the terms and
conditions set forth in (i) this Non-Incentive Stock Option Statement (this
“Statement”), (ii) the Director Stock Option Terms and Conditions (2002 Plan -
Revised May 2002), located on the Company’s intranet site at
http://guilford/pdf/DirStockOptionTermsConditions.pdf, and (iii) the 2002 Stock
Award and Incentive Plan (the “Plan”), located on the Company’s intranet site at
http://guilford/pdf/2002Stock.pdf.

        ATTEST:   GUILFORD PHARMACEUTICALS INC.    

--------------------------------------------------------------------------------

  BY:  


--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

     In order to accept the Option, you must sign in the space below. By
accepting the Option, you agree that the Option has been granted to you subject
to this Statement, the Director Stock Option Terms and Conditions (2002 Plan -
Revised May 2002) and the Plan (collectively, the “Plan Documents”). You
acknowledge that you have carefully reviewed the Plan Documents. You further
acknowledge and agree that if there is an inconsistency between the Plan and any
other Plan Document, the terms of the Plan will control.

        OPTIONEE:      


--------------------------------------------------------------------------------

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

Guilford Pharmaceuticals Inc.
2002 Stock Award and Incentive Plan

Executive Non-Incentive Stock Option Statement

     In connection with your 2002 performance, on February 18, 2003 (the “Grant
Date”), Guilford Pharmaceuticals Inc., a Delaware corporation (the “Company”)
granted you an option (the “Option”) to purchase <<Number_of_Options>> shares of
the Company’s common stock, par value $0.01 per share, at the option price of
$2.99, per share, which is at least 100% of the fair market value, per share, of
the Company’s common stock. The Option is subject to the terms and conditions
set forth in (i) this Non-Incentive Stock Option Statement (this “Statement”),
(ii) the Executive Terms and Conditions (Revised February 2003), located on the
Company’s intranet site at
http://guilford.guilfordpharm.com/files/legalip/ExecTOCrevFeb03.pdf and (iii)
the 2002 Stock Award and Incentive Plan (the “Plan”), located on the Company’s
intranet site at http://guilford.guilfordpharm.com/files/legalip/2002Stock.pdf.

        ATTEST:   GUILFORD PHARMACEUTICALS INC.    


--------------------------------------------------------------------------------

  (SIGNATURE 1)       By:  


--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

     In order to accept the Option, you must sign in the space below. By
accepting the Option, you agree that the Option has been granted to you subject
to this Statement, the Executive Terms and Conditions (Revised February 2003)
and the Plan (collectively, the “Plan Documents”). You acknowledge that you have
carefully reviewed the Plan Documents. You further acknowledge and agree that if
there is an inconsistency between the Plan and any other Plan Document, the
terms of the Plan will control.

        OPTIONEE:      


--------------------------------------------------------------------------------

<<First Name>>                    <<Last Name>>     SSN:    

--------------------------------------------------------------------------------

<<Optionee SSN>>     Address:      


--------------------------------------------------------------------------------

       


--------------------------------------------------------------------------------



--------------------------------------------------------------------------------